      Case 2:12-cv-00859-LMA-MBN Document 1326-1 Filed 08/31/20 Page 1 of 2
                         OFFICE OF INFRASTRUCTURE
           CAPITAL PROJECTS ADMINISTRATION/PROJECT DELIVERY UNIT
                        CITY OF NEW ORLEANS


LATOYA CANTRELL                                                            VINCENT A. SMITH
MAYOR                                                                            DIRECTOR


                                MEMORANDUM
Date:         August 27, 2020

To:           Sunni LeBeouf, CNO/Law

From:         Vincent A. Smith

SUBJECT:      PH. III - OJC MEDICAL SERVICES BUILDING
              FEDERAL COURT SUPPLEMENTAL COMPLIANCE ACTION PLAN –
              PROJECT STATUS



The current status of City of New Orleans projects noted in the Federal Court Supplemental
Compliance Action Plan are as follows:

OJC/Temporary Detention Center (TDC)

TDC renovations are at 100% complete.

Keys have been turned over to OPSO and all remaining work items have been completed. The
Architect reviewed the Contractor’s Operation and Maintenance manual submission and
discovered omissions in the package. The City is pushing the Contractor to submit those
outstanding items by Friday, August 28, 2020. An official letter of building turnover will be
issued to OPSO when the Operation and Maintenance manuals are turned over.

OJC Medical Services Building Ph. III

The architect GHC is currently at 75% with the Construction Document (CD) Phase. The
Architect confirmed that 2 of the 3 items requested by the Board of Building Standard Appeals
held on July 16, 2020 have been incorporated in the documents. The 3rd request (NOFD plan
review) will be engaged when the final plans are submitted. GHC has informed the City they
have completed their VE exercise falling $650,000 below the targeted amount (see Phase III note
below).



                1300 PERDIDO STREET SUITE 6E15 NEW ORLEANS, LOUISIANA 70112
                               PHONE 504-658-8680 FAX 504-658-8652
OJCCase    2:12-cv-00859-LMA-MBN
     Medical                           Document 1326-1 Filed 08/31/20 Page 2 of 2
              Services Building / TDC Renovations
Project Status Memo - Sunni LeBeouf
August 27, 2020
Page 2 of 2

YSC 28- BED ADDITION

The project is complete, and the facility is occupied.

OPP DOCKS

The project is complete and has been turned over to OPSO for occupancy.

BUDGET
Current budges and project costs for the above-mentioned projects are as follows:

Phase III / New Jail Building – The budget amount is $36,000,000. The current construction
cost estimate Based on the Architect’s Design Development submission is $49,347,235 which it
$13,347,235 over the budget amount. The Architect has been directed to value engineer the
drawings to the Schematic Design cost estimate amount of 48,697,235 which is $12,697,235
over the budgeted amount.

TDC Renovations (Bldgs. 1 & 2) – The budget amount is $6,500,000. Expenses to date total
$6,273,108.00. Final change orders are being assembled to reconcile final project costs.

YSC / Juvenile Justice Center 28 Bed Addition – The budget amount is $18,272,157. This
amount includes $17,036,750 million in FEMA funds. Final expenses are projected to be
$18,165,382.

OPP Docks – The budget amount is $5,593,466. This amount includes $5,252,055 million in
FEMA funds). Final expenses are projected to be $5,019.054.

TOTAL BUDGET AMOUNT: $66,365,623.00

jsvas/vas

cc:    Ramsey Green, CNO/DCAO
       Donesia Turner, CNO/Law
       Churita Hansell/Law
       John Sousa/Hill
       File: Monthly Phase III_Proj-UpdateMemo_SunniLebouf_082720f




                   1300 PERDIDO STREET SUITE 6E15 NEW ORLEANS, LOUISIANA 70112
                                  PHONE 504-658-8666 FAX 504-658-8652
